Citation Nr: 0944626	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-41 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an automobile and adaptive equipment or 
automotive adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from November 1961 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran appeared at a Travel Board Hearing in September 
2007.  A transcript is associated with the claims file.  

The Veteran has, through his representative, expressed a 
desire to withdraw his claim for automotive benefits.  
Although the below decision dismisses the appeal, the Board 
notes that the Veteran is over 75 years of age, and that any 
future claim for benefits should be advanced on the docket so 
that a timely decision can be effectuated.  


FINDING OF FACT

In November 2009, the Veteran's representative posited a 
written document that indicated the Veteran no longer wished 
to pursue his appeal for entitlement to an automobile and/or 
adaptive equipment; as of that date, the Board had not 
promulgated a final decision on the issue presented. 


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria/Analysis

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b).  When he does so, the withdrawal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal is appropriate.  See 38 U.S.C.A. § 
7105(d).

In November 2009, the Veteran's representative submitted a 
written statement to the Board which, specifically, withdrew 
the claim for entitlement to an automobile or automotive 
adaptive equipment and requested that the claims file be 
returned to the regional office.  As of that date, the Board 
had not yet promulgated a final decision on the issue 
presented.  Thus, the Veteran has clearly expressed a desire 
to terminate the appeal in writing, and the Board has not yet 
promulgated a decision on the appeal.  As such, the legal 
requirements for a proper withdrawal have been satisfied.  
See 38 C.F.R. § 20.204.  Accordingly, further action by the 
Board on this appeal is not appropriate, and the appeal will 
be dismissed.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


